                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION

STEPHEN BRIAN WILLIAMS,

          Plaintiff,

v.                                                                  Case No. 5:19cv239-TKW-MJF
HOLMES COUNTY JAIL, et al.,

          Defendant.
                                                          /

                                                  ORDER

          This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 10). No objections to the Report and Recommendation

were filed.1 Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case is due to be dismissed

based on Plaintiff’s failure to comply with a Court order and failure to respond to

the order to show cause.

          Accordingly, it is ORDERED that:

          1.     The magistrate judge’s Report and Recommendation is adopted and

                 incorporated by reference in this Order.

          2.     This case is DISMISSED, and the Clerk is directed to close the file.


      1
         Plaintiff is likely unaware of the Report and Recommendation because the copy mailed to him at his address
of record was returned as undeliverable. See Doc. 11. That, however, does not preclude the Court from adopting the
Report and Recommendation because Plaintiff is responsible for keeping the Court apprised of his current address.
DONE and ORDERED this 12th day of November, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
